UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6986



EDWARD B. BENNETT,

                                            Plaintiff - Appellant,

          and


LEVI LINGARD; WILLIAM WEATHERS,

                                                          Plaintiffs,

          versus


AL CANNON, JR., Esquire; REGGIE TRIPPLETT,
Doctor, National Commission of Health Care,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    G. Ross Anderson, Jr., District
Judge. (9:05-cv-01644-GRA)


Submitted:   October 18, 2006          Decided:     November 20, 2006


Before MOTZ, KING, and SHEDD, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Edward B. Bennett, Appellant Pro Se. Stephanie Pendarvis McDonald,
Charleston, South Carolina; Theresa Johnson Leinbach, THERESA
JOHNSON LEINBACH LAW OFFICE, Charleston, South Carolina; Robert
Holmes Hood, HOOD LAW FIRM, Charleston, South Carolina; John K.
Blincow, Jr., Robert Gerald Chambers, Jr., Ashley S. Heslop,
TURNER, PADGET, GRAHAM & LANEY, P.A., Charleston, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           Edward B. Bennett appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.                   The

district court referred this case to a magistrate judge pursuant to

28 U.S.C. § 636(b)(1)(B) (2000).         The magistrate judge recommended

granting the Defendants’ motion for summary judgment and advised

Bennett    that    failure      to    file    timely   objections   to     this

recommendation could waive appellate review of a district court

order based upon the recommendation. Despite this warning, Bennett

failed to object to the magistrate judge’s recommendation.

           The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.             Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985). Bennett has waived appellate review by failing to

timely file specific objections after receiving proper notice.

           Accordingly, we deny Bennett’s motion for appointment of

counsel,   and    we   affirm   the    judgment   of   the   district    court.

Because, however, Bennett's action was dismissed upon a grant of

summary judgment to the Defendants, we modify the district court's

order to the extent it assessed a strike pursuant to 28 U.S.C.

§ 1915(g) (2000), to delete that assessment. We dispense with oral

argument because the facts and legal contentions are adequately


                                      - 3 -
presented in the materials before the court and argument would not

aid the decisional process.



                                             AFFIRMED AS MODIFIED




                              - 4 -